DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/21 has been entered. Currently, claims 1-6, 8, 19, 23-27, and 29-30 are pending.

Response to Arguments

Applicant's arguments filed 11/19/21 have been fully considered but they are not persuasive. 
The applicant asserts Inoue (EP 3 024 215) and Hayashi (US 2016/0014298) do not recite printing, without accepting the selection of the print job (image data) from the user, the print data (image data) that is associated with the attribute information associated with the operated button, as in Applicant's disclosed image forming apparatus, specifically claim 1, and similarly in claims 19 and 30. The Examiner respectfully disagrees as Inoue does disclose the above mentioned features. Particularly, Inoue discloses a print permission setting button 241 241 is associated with the phone number attribute information. Therefore, Inoue discloses printing, without accepting the selection of the print job (image data) from the user, the print data (image data) that is associated with the attribute information associated with the operated button, as in Applicant's disclosed image forming apparatus, specifically claim 1, and similarly in claims 19 and 30. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 19, 23-25, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue (EP 3 024 215).
Regarding claims 1, 19, and 30, Inoue discloses a non-transitory computer-readable storage medium storing a program to cause a computer to perform a method of controlling an 
a communicator to receive one or more print jobs including image data from an external apparatus (see Fig. 1 and para 21, modem 108 demodulates data to be facsimile received from the PSTN 110 to MFP 100); 
a printer to print an image on a sheet based on image data (see Fig. 1 and para 28, printer 118 prints received fax data); and
a controller (para 16, CPU 101),
to provide a button with which attribute information is associated (see Fig. 3 and paras 54-55, a print permission setting button 241 that executes printing based on receiving image data from a communication partner, represented by a telephone number, registered in the print permission list, without receiving a print instruction from a user),
wherein, in response to operation of the button by a user, the printer prints one or more images based on one or more  print jobs that are received by the communicator and that are associated with the attribute information associated with the operated button, without selection of the one or more print jobs by the user (see Fig. 3 and paras 54-58, 61, 121-125, and 138-141, documents from registered fax numbers are printed based on a print permission setting button 241 being selected, button 241 executes printing based on receiving image data from a communication partner, represented by a telephone number, registered in the print permission list, without receiving a print instruction from a user).

Regarding claims 2 and 23, Inoue further discloses a display (see Figs. 3 and 7 and paras 15, 26, 48, 57, 61, and 121, operating unit 116 includes a touch panel display);
a copy function for reading an image of an original document and for printing the image of the read original document (see paras 36, a user can select a copy function to produce a copy job) and 

wherein the display displays the button on a function selection screen on which a function, used by the user, is selected from a plurality of functions including the copy function and the transmission function (see paras 26 and 35-38, a user can select a copy function to produce a copy job).  
Regarding claims 3 and 24, Inoue further discloses wherein, in a case where the button has been operated and the printer has printed the one or more images based on the received one or more print jobs, the display does not display the button on the function selection screen until the communicator receives,- 24 -10199426US01 from the external apparatus, additional print job associated with the attribute information associated with the operated button (see paras 54-58, 61, 121-125, and 138-141, a user can set permission and rejection settings for printing fax data received based on the source phone number, unregistered fax numbers can be placed in a box reception until a user previews the image data and decides whether or not to print the image data).
Regarding claims 4 and 25, Inoue further discloses wherein attribute information is  transmission source information (see Figs. 3 and paras 51 and 54-55, a print permission setting button 241 that executes printing based on receiving image data from a communication partner, represented by a telephone number, registered in the print permission list, without receiving a print instruction from a user, a telephone number is transmission source information).

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5, 6, 8, 26, 27, and 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Inoue as applied to claims 1 and 19 above, and further in view of Koike (US 2018/0150262), cited in the IDS dated 12/30/20.
Regarding claims 5 and 26, Inoue does not disclose expressly wherein the controller receives designation of a name of the button and sets the designated name of the button.
Koike discloses wherein the controller receives designation of a name of the button and sets the designated name of the button (see Fig. 4 and para 48, a user can create and name a button for customized use).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the custom creation of buttons, as described by Koike, with the system of Inoue.
The suggestion/motivation for doing so would have been to provide a user greater control for repeat selectable functions thereby increasing user friendliness and overall system efficiency.
Therefore, it would have been obvious to combine Koike with Inoue to obtain the invention as specified in claims 5 and 26.

Regarding claims 6 and 27, Koike further discloses wherein a display displays the designated name of the button set by the controller (see Fig. 5 and para 48, a display with the user created button is displayed to the user).
Regarding claims 8 and 29, Inoue further discloses wherein the transmission source - 25 -10199426US01 information is a telephone number of a transmission source indicated by a transmitting station information (TSI) signal received by the network interface in facsimile (FAX) communication (see Fig. 4 and paras 51 and 54, permission lists are based on unique ID number, name, and source telephone number).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R MILIA/             Primary Examiner, Art Unit 2677